Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-16 and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuta (Patent No.: US 8946797).

    PNG
    media_image1.png
    897
    1297
    media_image1.png
    Greyscale

Re claim 11, Mizuta, FIG. 2 teaches a semiconductor device structure, comprising: 
a first chip (SENSOR SUBSTRATE), comprising an inter metal dielectric (IMD) layer (26/45) and a first metal structure (27) embedded in the IMD layer, wherein the IMD layer comprises a first dielectric material (26) and a second dielectric material (45) different from and adjacent to the first dielectric material, the second dielectric material (45) and the first dielectric material (26) are alternately arranged to generate a plurality of protruding portions and a plurality of recessed portions, and the plurality of protruding portions and the plurality of recessed portions [RP] together have a zigzag configuration [zigzag]; 
comprising a second metal structure (37); and 
a via structure (48/28/29), extending from a top surface of the first chip and crossing the bonding interface [BI] to electrically connect the second chip (CIRCUIT SUBSTRATE), and comprising a via metal (48) and a via dielectric layer (28) interposed between the via metal and the IMD layer, the via structure (48/28/29) penetrating through the first metal structure (27) and stopped at the second metal structure (37),
wherein the via dielectric layer (28) is filled in at least a portion of the plurality of recessed portions, and the via structure includes a first width (top most) in the first chip and a second width (bottom most) in the second chip, and the first width is greater than the second width.
Re claim 12, Mizuta, FIG. 2 teaches the semiconductor device structure of Claim 11, wherein the first chip further comprises a first substrate (40/41, FIG. 3B), disposed over the IMD layer (26/45), the via structure further includes a third width (the recess of via (48/28/29) form between 40/41) in the first substrate, and the third width (is greater than the first width (the width of bottommost of via (48/28/29)).
Re claim 13, Mizuta, FIG. 2 teaches the semiconductor device structure of Claim 11, wherein a top surface of the via metal (48) is a substantially planar surface.
Re claim 14, Mizuta, FIG. 2 teaches the semiconductor device structure of Claim 11, wherein a profile of the via metal (48) is conformal to a profile of the via dielectric layer (28).
Re claim 15, Mizuta, FIG. 2 teaches the semiconductor device structure of Claim 11,
wherein the plurality of protruding portions and the plurality of recessed portions (of the two vias which later on are filled with (48/28/29) and (48/28/29)) surround a portion of the via structure between the first metal structure (27) and a top surface of the first chip (SENSOR SUBSTRATE).
Re claim 16, Mizuta, FIG. 2 teaches the semiconductor device structure of Claim 11, wherein a surface roughness of the plurality of protruding portions and the plurality of recessed portions is substantially greater than a surface roughness of the via dielectric layer.
Re claim 22, Mizuta, FIG. 2 teaches a semiconductor device structure, comprising: 
a first chip (SENSOR SUBSTRATE), comprising an inter metal dielectric (IMD) layer (26/45), a fist sidewall of wherein the IMD layer ([aFSW], FIG. 2 [as shown above]) includes a plurality of recessed portions [RP]; 
a second chip (CIRCUIT SUBSTRATE), bonded to the first chip; 
a first metal structure [FMS], embedded in the IMD layer and between the recessed portions and the second chip (CIRCUIT SUBSTRATE); a second metal structure (37), embedded in the second chip; and 
a first via structure (48/28/29), extending in the first chip stopped at the first metal structure [FMS], wherein the first via structure comprises a first via metal (48) and a first via dielectric layer (28/29), the first via dielectric layer is disposed between the first via metal and the IMD layer (26/45), and at least a portion of the first via dielectric layer (the little horizontal width portion of 28) is laterally protruded towards the plurality of recessed portions ([RP], FIG. 2 [as shown above]), and a width of the first via dielectric layer (28/29) varies along the first sidewall [aFSW].
Re claim 23, Mizuta, FIG. 2 teaches the semiconductor device structure of Claim 22, further comprising: 
a second via structure (47/28/29), extending from the first via structure to the second metal structure (37).
Re claim 24, Mizuta, FIG. 2 teaches the semiconductor device structure of Claim 22, wherein the first via metal is in contact with the first metal structure [FMS].
Response to Arguments
Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive, please see the rejection of claims 11 and 22 as listed above. 
For the above reasons, it is believed that the rejections should be sustained.
Allowable Subject Matter
Claims 1-9, 21 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
In the claim 1 that is written, the prior arts fail to show or fairly suggest “a number of staggered portions having a chain saw configuration and wherein the first via structure extends in the IMD layer and the number of staggered portions lines directly on the first via structure” in context with the other limitation as stated in claim 1.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894